Title: From Thomas Jefferson to James Barron, 23 May 1807
From: Jefferson, Thomas
To: Barron, James


                        
                            Washington May 23. 1807.
                        
                        Th: Jefferson presents his friendly salutations to Capt. Barron and asks the favor of him to give a safe
                            conveyance to the inclosed letter for mr Higgins at Malta. it is to ask of him to send a pipe of Marsala Madeira by any
                            good conveyance which may occur. if Capt. Barron can advise mr Higgins of any such Th:J. will be thankful to him, & he
                            wishes him a pleasant voyage.
                    